Name: 76/32/ECSC: Commission Decision of 10 December 1975 establishing Community surveillance in respect of the importation of certain products covered by the ECSC Treaty, originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-01-14

 Avis juridique important|31976D003276/32/ECSC: Commission Decision of 10 December 1975 establishing Community surveillance in respect of the importation of certain products covered by the ECSC Treaty, originating in certain third countries Official Journal L 007 , 14/01/1976 P. 0015 - 0016 Greek special edition: Chapter 02 Volume 2 P. 0119 ++++COMMISSION DECISION OF 10 DECEMBER 1975 ESTABLISHING COMMUNITY SURVEILLANCE IN RESPECT OF THE IMPORTATION OF CERTAIN PRODUCTS COVERED BY THE ECSC TREATY , ORIGINATING IN CERTAIN THIRD COUNTRIES ( 76/32/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR POINT 3 OF THE FIRST PARAGRAPH OF ARTICLE 74 THEREOF , WHEREAS IMPORTS INTO THE COMMUNITY OF IRON AND STEEL PRODUCTS FROM CERTAIN THIRD COUNTRIES HAVE INCREASED IN RECENT MONTHS ; WHEREAS THE CONDITIONS UNDER WHICH THESE IMPORTS ARE BEING EFFECTED THREATEN TO CAUSE SERIOUS INJURY TO COMMUNITY PRODUCTION , WHICH IS EXPERIENCING THE VERY SEVERE IMPACT OF THE CURRENT ECONOMIC RECESSION AS REGARDS THE LEVEL OF PRODUCTION , ORDERS , PRICES AND EMPLOYMENT ; WHEREAS IT IS THEREFORE NECESSARY TO BE ABLE TO MONITOR , AS ACCURATELY AS POSSIBLE , THE TREND OF IMPORTS , AND WHEREAS IN THESE CIRCUMSTANCES IT IS IN THE INTEREST OF THE COMMUNITY TO ESTABLISH COMMUNITY SURVEILLANCE IN RESPECT OF SUCH IMPORTS BY HAVING THE QUANTITIES AND PRICES OF THE PRODUCTS IMPORTED INTO THE COMMUNITY COMMUNICATED TO THE COMMISSION ; WHEREAS THE ESTABLISHMENT OF COMMUNITY SURVEILLANCE IN RESPECT OF IMPORTS MUST BE REGARDED AS A TEMPORARY MEASURE , HAS ADOPTED THIS DECISION : ARTICLE 1 IMPORTS INTO THE COMMUNITY OF IRON AND STEEL PRODUCTS AS SPECIFIED IN THE ANNEX HERETO ORIGINATING IN THE THIRD COUNTRIES TO BE SPECIFIED AT THE TIME OF NOTIFICATION OF THIS DECISION SHALL BE SUBJECT TO COMMUNITY SURVEILLANCE . ARTICLE 2 THE MEMBER STATES SHALL NOTIFY THE COMMISSION NOT LATER THAN 10 DAYS FROM THE BEGINNING OF EACH MONTH OF : _ THE QUANTITIES , EXPRESSED IN METRIC TONS , IMPORTED DURING THE LAST MONTH BUT ONE PRECEDING THE MONTH IN QUESTION , _ THE PRICES OF THE PRODUCTS IMPORTED , CALCULATED ON THE BASIS OF CIF FREE-AT-FRONTIER PRICES . THIS INFORMATION MUST BE BROKEN DOWN BY PRODUCT AND BY COUNTRY . ARTICLE 3 1 . THIS DECISION SHALL APPLY FROM THE DATE OF ITS NOTIFICATION TO THE MEMBER STATES . 2 . THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 DECEMBER 1975 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEX LIST OF PRODUCTS SUBJECT TO SURVEILLANCE CCT HEADING N * DESCRIPTION OF GOODS 73.01 B * HAEMATITE PIG IRON AND CAST IRON 73.01 C * PHOSPHORIC PIG IRON AND CAST IRON 73.01 D * OTHER PIG IRON AND CAST IRON 73.08 * IRON OR STEEL COILS FOR RE-ROLLING 73.10 A I * WIRE ROD , OR IRON AND STEEL , NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED 73.10 A II * BARS AND RODS , OF IRON AND STEEL , NOT FURTHER WORKED THAN HOT-ROLLED OR * EXTRUDED 73.11 A I * ANGLES , SHAPES AND SECTIONS NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED 73.12 A * HOOP AND STRIP , OF IRON AND STEEL , NOT FURTHER WORKED THAN HOT-ROLLED 73.13 A II * ELECTRIC SHEETS AND PLATES , OTHER 73.13 B I A ) * OTHER SHEETS AND PLATES , NOT FURTHER WORKED THAN HOT-ROLLED , OF A THICKNESS * OF 2 MM OR MORE 73.13 B II B ) * OTHER SHEETS AND PLATES , NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS * OF MORE THAN 1 MM BUT LESS THAN 3 MM 73.13 B II C ) * OTHER SHEETS AND PLATES , NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS * OF 1 MM OR LESS 73.13 B IV C ) * ZINC-COATED OR LEAD-COATED SHEETS AND PLATES 73.15 A V B ) 1 * WIRE ROD ( HIGH CARBON STEEL ) 73.15 B V B ) 2 * BARS AND RODS AND ANGLES , SHAPES AND SECTIONS , NOT FURTHER WORKED THAN HOT - * ROLLED , OTHER 73.15 B VII B ) 2 BB ) * SHEETS AND PLATES , NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF LESS * THAN 3 MM